DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments and remarks, filed 06/30/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.

Status of Claims
Claims 1-37 are currently under examination. Claims 29-37 are new claims.

Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/US2018/039613, filed 06/26/2018 is acknowledged.
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) to provisional application 62/526,231, filed 06/28/2017 is acknowledged. 

Amendments to Drawings and Specification
Applicant’s amendment of the drawings and specification, filed 06/30/2022, have been entered and considered in full. 


Withdrawn Objections/Rejections
The rejections of claims 4, 7 and 20 under 35 U.S.C. 112(b) are withdrawn in view of applicant’s arguments (on page 16) and/or amendments.
The objection of claim 25 is withdrawn in view of applicant’s arguments (on page 16) and/or amendments.

Response to Arguments
Applicant’s arguments filed 06/30/2022  have been fully considered but are not persuasive for the following reasons.
Applicant amended the independent claims with limitations that introduced subject matters that has not yet been prosecuted changing the scopes of the claims. The examiner is considering new grounds of rejection for addressing the introduced subject matters within these clams.
Applicant argues (on pages 17-22) that the references of record Arnab and Lalish do not teach the amended limitation “sorting the surface vertices of the primitive volumetric cells of the volume mesh into a first sub-list and sorting the internal vertices of the primitive volumetric cells of the volume mesh into a second sub-list” since Lalish teaches the surface mesh as being disjoint from the volumetric mesh and therefore not originated from the same primitive volumetric cells of the volume mesh.
In response, the examiner has relied upon Lalish to have an automatic sorted surface mesh and volumetric mesh where the surface vertices were sorted from the internal vertices but not from the amended “primitive volumetric cells” as amended. The examiner is however considering new grounds of rejection for addressing the amended limitation.
Applicant argues (on pages 22-23) that the references of record Arnab and Lalish do not teach the amended limitation “applying shading to the surface mesh by accessing only surface vertices of the primitive volumetric cells within the volume mesh included in the first sub-list;  determining deformation of the volume mesh in response to a simulated force  by accessing both surface vertices of the primitive volumetric cells within the volume mesh included in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh included in the second sub-list” since first Arnab does not teach applying shading and determining deformation by accessing the surface vertices and internal vertices of the primitive volumetric cell of the same volumetric mesh and similarly Lalish does not teach these steps.
In response, the examiner did not rely upon Lalish to teach the amended limitations. The examiner had considered Arnab teaching applying the shading to the surface mesh vertices with considering the origin of the surface vertices with applying the Gouraud or Phong algorithms and maintain that such step is still taught by Arnab since only the surface vertices are claimed to be used for the applying the shading step. Regarding the determination of the deformation of the volume mesh, the examiner had considered Arnab teaching the deformation as being determined with the model using the surface vertices and an equivalent viscoelastic model for the internal volume mesh therefore a viscoelastic model representing the internal vertices of the material model ((p.92-114 ith ¶ 4.2 The Simulation Framework 4.3 The Surface model with 4.3.1. Surface Springs Topology with Fig.4.5  and 4.3.2 Volume Springs Topology and Fig.4.6 with 4.3.3 The force model describing the indexing of each surface nodes of vertices, “The index i of the surface nodes, where 0 ≤ i < n and n is the total number of nodes. This index is used to identify the mass and the stiffness of the volume spring at each node” providing a list of the surface vertices and attaching an internal vertex to each of the surface vertices according to ¶ 4.4 Volume discretization with Figs.4.15 and 4.16(b) for connecting a volume spring during simulation as in Fig.4.7) ) therefore accessing the surface vertices and also modelling the internal vertices for the volume stiffness properties. The examiner agrees that the vertices from the primitive volumetric cells from the volume mesh were not specifically used and only the modified volume nodes were used for determining the deformation of the volume mesh, The examiner is therefore considering new grounds of rejection for addressing the amended limitations.
Applicant argues (on page 23) regarding the dependent claims and other independent claims that the independent claims and dependent claims are allowable for the same reasons as presented for independent claim 1 and due to the dependency of the dependent claims from the independent claims.
In response, similarly to the responses presented above, the examiner is considering new grounds of rejection for addressing the amended limitations in the independent claims that are changing the scope of the claims.
Therefore, the Applicant’s arguments are considered as not persuasive.
The examiner notes that the Applicant did not address the claim interpretation invoking 35 U.S.C. 112f or sixth paragraph and concludes that the Applicant is agreeing with the claim interpretation as presented in the Office Action filed 04/11/2022.

Claim Objections
Claim 19 is objected to because of the following informalities:  “primitive volumetric cells a volume mesh” should read as “primitive volumetric cells of a volume mesh”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 29-31, 35-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the surface mesh" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
The claim was originally claiming a surface mesh in originally claimed claim 1 line 2 as being representative of the 3D structure. This line has been deleting at this point of the prosecution and is presenting “the surface mesh” without an earlier recitation or description of what is the surface mesh and since it is unclear if the surface vertices as claimed are defining or not the surface mesh therefore rendering the claim indefinite.  
The examiner is interpreting “the surface mesh” as the mesh defined by the surface vertices for the purpose of the prosecution.
Claim 8 recites the limitation "the surface mesh" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The claim was originally claiming a surface mesh in originally claimed claim 8 line 4 as being based upon the 3D image scan data model. This line has been deleting at this point of the prosecution and is presenting “the surface mesh” without an earlier recitation or description of what is the surface mesh and since it is unclear if the surface vertices as claimed are defining or not the surface mesh therefore rendering the claim indefinite.   
The examiner is interpreting “the surface mesh” as the mesh defined by the surface vertices for the purpose of the prosecution.
Claim 9 recites the limitation "the surface mesh" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The claim was originally claiming a surface mesh in originally claimed claim 9 line 3 as a representation of the 3D structure. This line has been deleting at this point of the prosecution and is presenting “the surface mesh” without an earlier recitation or description of what is the surface mesh and since it is unclear if the surface vertices as claimed are defining or not the surface mesh therefore rendering the claim indefinite.    
The examiner is interpreting “the surface mesh” as the mesh defined by the surface vertices for the purpose of the prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of clarity of the rejection, the text provided within bracket as followed is representing limitation or part of it which is not taught by the reference is will be addressed later in the rejection ,e.g. [...Limitation not taught...].
The following rejections are new rejections necessitated by amendment.
Claims 1-4, , 9, 11-13, 15, 17, 19-22, 24-27, 29-31, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Arnab (2009 PhD. Thesis Dept of Engineering University of Warwick UK 269 pages; Pub.Date 2009) in view of Hahn et al. (2013 Proc 12th ACM SIGGRAPH:ESCA 2013 165-171: Pub.Date 2013) and Porikli et al. (USPN 20140226884 A1; Pub.Date 08/14/2014; Fil.Date 02/13/2013).. 
Regarding claim 1, Arnab teaches a method of modeling a 3D structure (Title and abstract and p.15 1st ¶ “a three dimensional (3D) model is manipulated to demonstrate such deformable behaviour. In the development of a medical simulation, for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans”) comprising: producing a volume mesh representation of the 3D structure that includes primitive volumetric cells that include both surface vertices and internal vertices (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible” reading on producing a volume mesh from the same 3D structure with the mesh being based on the surface mesh with the generic topology of the meshes are provided by primary elements as in p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices); [...sorting the surface vertices of the primitive volumetric cells of the volume mesh into a first sub-list and sorting the internal vertices of the primitive volumetric cells within the volume mesh into a second sub-list...]; applying shading to the surface mesh by accessing only surface vertices of the primitive volumetric cells within the volume mesh included in the first sub-list (Fig.2.13 wire mesh for the surface of the object and p.30 last ¶ - p.31 1st ¶ 2.2.2.1.2 Visual rendering “As shown in figure 2.13, the outline of the object is represented by the immediate wire mesh. When rendered using the Gouraud or Phong algorithm, the mesh elements and their respective surface normals will be used to create the object surface as illustrated by figure 2.16.” wherein Gouraud and Phong algorithms are known shading algorithm); [...determining deformation of the volume mesh in response to a simulated force by accessing both surface vertices of the primitive volumetric cells within the volume mesh in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh in the second sub-list...]. Since Arnab teaches also the storage of the whole volume mesh the primitive volumetric cells (p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored”) therefore all vertices of the primitive volumetric cells would have been already indexed as vertices of the volume mesh. It would have been within the capability of one of ordinary skill in the art to have indexed the vertices of the internal volumetric vertices as being complementary vertices of the indexed surface vertices within the set of the volume mesh.
Arnab teaches also the deformation of the surface and the deformation of the volume as being linked using the surface mesh as directly linked to the deformation of the internal volume (Fig.4.6 and Fig.4.7 with mesh model linking the surface mass spring mesh with the internal volume via volume springs and p.98 last ¶ to p.99 last ¶) which implicitly separates the surface vertices from the internal volume vertices for the simulation purpose with the consideration of separating the surface deformation behavior and the volume deformation behavior with the different elastic properties of the surface and of the volume as represented by the surface springs and the volume spring for the surface mesh and the volume mesh (p.116 and p.117 ¶ 5.2.1 Surface springs and 5.2.2 Volume springs). 
Arnab does not specifically teach sorting the surface vertices of the primitive volumetric cells of the volume mesh into a first sub-list and sorting the internal vertices of the primitive volumetric cells of the volume mesh into a second sub-list and determining deformation of the volume mesh in response to a simulated force by accessing both surface vertices of the primitive volumetric cells within the volume mesh in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh in the second sub-list as in claim 1.
However, Hahn teaches within the same field of endeavor of 3D modelling (Title and abstract) a method of predicting the motion of internal vertices of a mesh from only the deformation of the surface of the mesh (Abstract “to predict the motion of internal vertices solely from deformations of the surface” and p.167 col.1 1st ¶ defining total vertices in the volumetric mesh “nv” the number of internal vertices “ni” and the number of surface vertices “ns” and “We furthermore decompose the deformed positions into sets of ns surface vertices si whose positions are directly controlled by the rig, and ni internal vertices qi”) teaching the separation of the surface vertices from the internal vertices into two sets which implicitly are indexed as being internal or in the surface for performing the determination of internal deformation as a consequence of the deformation of the surface mesh using elastic model (p.167 col.1 2nd ¶ “The behavior of the solid is governed by an elastic energy W(X; x), whose precise form is defined by a deformation measure” and p.167 col.2 2nd ¶ with the use of “non-linear elastic forces” for describing the deformation of the surface). Therefore, Hahn teaches sorting the surface vertices of the primitive volumetric cells of the volume mesh into a first sub-list and sorting the internal vertices of the primitive volumetric cells of the volume mesh into a second sub-list.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Arnab such that the method further comprises:
sorting the surface vertices of the primitive volumetric cells of the volume mesh into a first sub-list and sorting the internal vertices of the primitive volumetric cells of the volume mesh into a second sub-list and
since one of ordinary skill in the art would recognize that separating the surface vertices and the internal vertices of a volumetric mesh for determining the motion of the internal vertices only from the surface vertices motion was known in the art as taught by Hahn and since Arnab already teaches the consideration of specific elastic properties of the surface mesh and of the volume mesh for relating the deformation of the surface and of the internal volume which implicitly already separate the surface vertices from the internal vertices at the level of the calculation of the interactions between the surface vertices and the internal vertices leading to the determination of the global deformation. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hahn and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a faster and direct access to the list of the surface vertices already initially sorted in order to visualize in real time the surface deformation of the considered volume, as suggested by Hahn visualizing surface motion and deformation.  
Arnab modified by Hahn does not teach specifically determining deformation of the volume mesh in response to a simulated force by accessing both surface vertices of the primitive volumetric cells within the volume mesh in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh in the second sub-list as in claim 1.
However, Porikli teaches within the same field of endeavor of modelling tissue with meshes (Title and abstract) the generation of a volume mesh with surface mesh (abstract) and using the volume mesh as including surface and internal vertices of the volume mesh for simulating respiration within the lung tissue for determining the deformation of the volume mesh (abstract and [0001] and [0026] “Finite element (FE) analysis 130, using boundary constraints and load definitions 138, are applied to the first volume mesh to obtain a lung deformation 131. The lung deformation is according to an Ogden model, wherein the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate” wherein the finite element analysis is considered to be applied to all vertices of the volume mesh therefore reading on determining deformation of the volume mesh in response to a simulated force by accessing both surface vertices of the primitive volumetric cells within the volume mesh in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh in the second sub-list as claimed).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Botsch with determining deformation of the volume mesh in response to a simulated force by accessing both surface vertices of the primitive volumetric cells within the volume mesh in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh in the second sub-list, since one of ordinary skill in the art would recognize that performing finite element analysis on volume mesh for determining the lung deformation during respiration with simulated application of force by the subject diaphragm was known in the art as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).


Regarding the dependent claims 2-4, 29-31, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Arnab, Hahn and Porikli.
Regarding claim 2, Arnab teaches producing a surface mesh representation of the 3D structure and producing a volume mesh representation of the 3D structure based upon the surface mesh (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible” reading on the production of a surface mesh from the 3D structure and a volume mesh from the same 3D structure with the mesh being based on the surface mesh). 
Arnab teaches also producing a 3D image scan data model of the 3D structure (p.15 1st ¶ “a three dimensional (3D) model is manipulated to demonstrate such deformable behaviour. In the development of a medical simulation, for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans”); wherein producing the surface mesh includes producing based upon the 3D image scan data model of the 3D structure (Fig. 3.3 with original image from scanner, then segmentation for the 3D anatomical model as step 1, step2 with surface mesh generation from the segmented 3D model).

Regarding claim 3, Arnab teaches producing a surface mesh representation of the 3D structure and producing a volume mesh representation of the 3D structure based upon the surface mesh (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible” reading on the production of a surface mesh from the 3D structure and a volume mesh from the same 3D structure with the mesh being based on the surface mesh). 
Arnab teaches also producing a 3D image scan data model of the 3D structure (p.15 1st ¶ “a three dimensional (3D) model is manipulated to demonstrate such deformable behaviour. In the development of a medical simulation, for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans”) that includes 3D viscoelasticity information that indicates viscoelasticity at 3D locations within the 3D structure (p.115-117 with p.115 “The main objective of properties estimation is to establish the physical properties of the MSS based on the material properties in consideration of the design of the mesh topology” and “The behaviour of the volume springs is dependent on real material properties and sensitive to the orientation of force as well as the change of volume during simulation” and p.116 for surface springs “As discussed in Part II, this algorithm takes into account the design of the surface mesh topology as well as the elasticity modulus of the material.”); wherein producing the surface mesh includes producing based upon the 3D image scan data model (Fig. 3.3 with original image from scanner, then segmentation for the 3D anatomical model as step 1, step 2 with surface mesh generation from the segmented 3D model).
Arnab and Hahn do not specifically teach determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values  that correspond to internal vertices of the primitive volumetric cells based upon the 3D viscoelasticity information of the 3D image scan data model and wherein determining deformation of the volume mesh includes determining deformation as a function of the viscoelasticity values determined to correspond to the surface vertices and to internal vertices as in claim 3. 
However, Porikli teaches, as discussed above, the use of finite element analysis on the volume mesh of the lung for simulating tissue deformation during respiration ([0026]) wherein the finite element simulation is using a linear visco-elastic model for the volume mesh ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attach to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters) therefore teaching determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values  that correspond to internal vertices of the primitive volumetric cells based upon the 3D viscoelasticity information of the 3D image scan data model and wherein determining deformation of the volume mesh includes determining deformation as a function of the viscoelasticity values determined to correspond to the surface vertices and to internal vertices as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn, with determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values  that correspond to internal vertices of the primitive volumetric cells based upon the 3D viscoelasticity information of the 3D image scan data model and wherein determining deformation of the volume mesh includes determining deformation as a function of the viscoelasticity values determined to correspond to the surface vertices and to internal vertices, since one of ordinary skill in the art would recognize that performing finite element analysis on volume mesh for determining the lung deformation during respiration with simulated application of force by the subject diaphragm and comparing the simulation with the experimental deformation from imaging was known in the art as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).


Regarding claim 4, Arnab teaches the use of CT or MRI images as reference for the surface and volume internal meshes (Fig.3.3 and p.15 “for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans (NLM 2001; Al-Khalifah & Roberts 2004). To promote realism, the appropriate dynamic behaviour of the models has to be merged with the respective 3D visual representation. To achieve such configuration, techniques such as the physics-based modelling are commonly employed to define the dynamic and deformable behaviour of the model” and p.128 “The proposed framework, consequently, is able to include the real properties of the object as described by the stress and strain relationship of the object material” wherein one of ordinary skill in the art would recognize as obvious to use elastography images such as MRE or ultrasound to assess the viscoelastic properties of the tissue) therefore teaching producing a 3D image scan data model of the 3D structure includes producing an image from at least one of at least one of Computerized Tomography (CT), Magnetic Resonance Imaging (MRI), and Ultrasound as claimed.

Regarding claim 29  as dependent claim from claim 1, Arnab teaches producing a surface mesh representation of the 3D structure wherein producing the volume mesh representation of the 3D structure includes producing the volume mesh representation of the 3D structure based upon the surface mesh representation of the 3D structure (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible”).

Regarding claim 30 as dependent claim from claim 1, Arnab teaches producing a surface mesh representation of the 3D structure (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible”) wherein producing the volume mesh includes producing a primitive volumetric cell that includes an internal edge that includes a surface vertex located within the surface mesh and that includes an internal vertex not located within the surface mesh (Arnab teaches Fig. 3.3 with the surface mesh generation and subsequent volume generation and Fig. 3.4 showing a model with surface mesh and volume mesh with primitive volumetric cell as tetrahedral cell wherein at the cross-section shows some internal edge of the cells including one surface vertex and one internal vertex (see annotated Fig.3.4)).

 Regarding claim 31 as dependent claim from claim 1, Arnab teaches producing a surface mesh representation of the 3D structure (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible”) wherein producing the volume mesh includes producing a primitive volumetric cell that includes a face located within the surface mesh and that includes a face that is not located within the surface mesh (Arnab teaches Fig. 3.3 with the surface mesh generation and subsequent volume generation and Fig. 3.4 showing a model with surface mesh and volume mesh with primitive volumetric cell as tetrahedral cell wherein at the cross-section shows some cells with internal edge including one face in surface mesh and one face within the internal volume therefore not located in the surface mesh (see annotated Fig.3.4)).

    PNG
    media_image1.png
    424
    1167
    media_image1.png
    Greyscale



Regarding independent claim 9, claim 9 is directed at least one computer memory including instructions, which when executed by a computer system, cause the computer system to perform a method , the method claiming steps which are included in the method of claim 1. Arnab and Hahn teach the method of claim 1. 
Arnab does not teach specifically such computer memory. 
However, Porikli teaches a processor connected to memory and input/output interfaces as known in the art to perform method within the same field of endeavor ([0032] “The method steps described herein can be performed in a processor connected to memory and input/output interfaces as known in the art”).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn, with at least one computer memory including instructions, which when executed by a computer system, cause the computer system to perform a method, since one of ordinary skill in the art would recognize that using a non-transitory computer readable memory for storing instructions to be executed by the processor to perform methods was known in the art, as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).
Therefore Arnab, Hahn and Porikli disclose all limitations of claim 9.

Regarding independent claim 11, as discussed for claim 1, Arnab teaches a computer-based method for modeling a 3D structure (Title and abstract and p.15 1st ¶ “a three dimensional (3D) model is manipulated to demonstrate such deformable behaviour. In the development of a medical simulation, for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans”) with surface vertices and internal vertices of primitive volumetric cells that include both surface vertices and internal vertices, included within a volume mesh structure that represents a three-dimensional (3D) model, (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible” reading on producing a volume mesh from the same 3D structure with the mesh being based on the surface mesh with the generic topology of the meshes are provided by primary elements as in p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices) therefore teaching also a data storage; [...sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure...]. Since Arnab teaches also the storage of the whole volume mesh the primitive volumetric cells (p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored”) therefore all vertices of the primitive volumetric cells would have been already indexed as vertices of the volume mesh. It would have been within the capability of one of ordinary skill in the art to have indexed the vertices of the internal volumetric vertices as being complementary vertices of the indexed surface vertices within the set of the volume mesh.
Arnab teaches also the deformation of the surface and the deformation of the volume as being linked using the surface mesh as directly linked to the deformation of the internal volume (Fig.4.6 and Fig.4.7 with mesh model linking the surface mass spring mesh with the internal volume via volume springs and p.98 last ¶ to p.99 last ¶) which implicitly separates the surface vertices from the internal volume vertices for the simulation purpose with the consideration of separating the surface deformation behavior and the volume deformation behavior with the different elastic properties of the surface and of the volume as represented by the surface springs and the volume spring for the surface mesh and the volume mesh (p.116 and p.117 ¶ 5.2.1 Surface springs and 5.2.2 Volume springs). 
Arnab does not specifically teach a data storage and retrieval system for a computer memory including sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure as in claim 11.
However, Hahn teaches within the same field of endeavor of 3D modelling (Title and abstract) a method of predicting the motion of internal vertices of a mesh from only the deformation of the surface of the mesh (Abstract “to predict the motion of internal vertices solely from deformations of the surface” and p.167 col.1 1st ¶ defining total vertices in the volumetric mesh “nv” the number of internal vertices “ni” and the number of surface vertices “ns” and “We furthermore decompose the deformed positions into sets of ns surface vertices si whose positions are directly controlled by the rig, and ni internal vertices qi”) teaching the separation of the surface vertices from the internal vertices into two sets which implicitly are indexed as being internal or in the surface for performing the determination of internal deformation as a consequence of the deformation of the surface mesh using elastic model (p.167 col.1 2nd ¶ “The behavior of the solid is governed by an elastic energy W(X; x), whose precise form is defined by a deformation measure” and p.167 col.2 2nd ¶ with the use of “non-linear elastic forces” for describing the deformation of the surface) wherein the total volumetric vertices are the some of the internal vertices and the surface vertices, defining a total set of vertices composed as the union of the internal vertices set and the surface vertices set and wherein the separation of the internal and surface vertices for performing calculation is implicitly performed by a processor/computer. Therefore, Hahn teaches sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab such that the method further comprises: 
sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and 
to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure, 
since one of ordinary skill in the art would recognize that separating the surface vertices and the internal vertices of a volumetric mesh for determining the motion of the internal vertices only from the surface vertices motion according to the mechanical law of physics knowing the material properties of the tissue or object was known in the art as taught by Hahn and since Arnab already teaches the consideration of specific elastic properties of the surface mesh and of the volume mesh for relating the deformation of the surface and of the internal volume which implicitly already separates the surface vertices from the internal vertices at the level of the calculation of the interactions between the surface vertices and the internal vertices leading to the determination of the global deformation. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hahn and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a faster and direct access to the list of the surface vertices already initially sorted in order to visualize in real time the surface deformation of the considered volume, as suggested by Hahn visualizing surface motion and deformation.  Arnab and Hahn do not specifically teach a data storage and retrieval system for a computer memory including sorting means and  to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn as in claim 11.
However, Porikli teaches within the same field of endeavor of using mesh for image analysis (Title and abstract) a processor connected to memory and input/output interfaces as known in the art to perform method within the same field of endeavor ([0032] “The method steps described herein can be performed in a processor connected to memory and input/output interfaces as known in the art”) therefore teaching a processor managing the data storage to perform the method steps of Arnab and Hahn including the processor the processor/computer implicitly taught by Hahn for separating the internal vertices from the surface vertices, therefore teaching a data storage and retrieval system for a computer memory including sorting means and to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn, with a processor managing the data storage to perform the method steps taught by Arnab and Hahn, therefore a data storage and retrieval system for a computer memory including sorting means and  to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn since one of ordinary skill in the art would recognize that using a non-transitory computer readable memory for storing instructions to be executed by the processor to perform methods involving surface and volume meshes was known in the art, as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a system for supporting the performance of a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).

Regarding the dependent claims 12-13, 15, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Arnab, Hahn and Porikli.
Regarding claim 12, as discussed in claim 11, Arnab, Hahn and Porikli teach the lists of the locations of the surface mesh vertices and the locations of the internal volume mesh vertices since Hahn teaches indexing the surface vertices and internal vertices to perform viscoelastic calculations and Arnab teaches also the storage and indexing surface and internal vertices as vertices of the volume mesh (p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices) therefore teaching a list for the two surface and internal mesh vertices sets for simulation within the computer memory directing the storage of the data including the locations of all vertices within the memory being separated within different addresses listed in the memory with the system being able to retrieve the data for simulation. Therefore, having a single list that includes the first list and the second list as claimed in claim 12 would have been obvious as an arbitrary design consideration in the management of the computer memory allocation to organize the two different lists for the locations of the surface mesh vertices and the internal volume mesh vertices within a total list by group the two separate lists.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Arnab as modified in view of Hahn and Porikli, with a single list includes the first list and the second list, since one of ordinary skill in the art would recognize that storing indexed vertices of meshes for surface or volume meshes was known in the art as taught by Arnab and Hahn and since organizing the location and listing of indexed vertices within a storage memory would have been a mere management design for storing the vertices within the storage memory for latter access to the vertices or retrieval for performing simulation as suggested by Porikli. 

Regarding claim 13, as discussed in claim 11, and similarly to claim 12, Arnab, Hahn and Porikli teach the lists of the locations of the surface mesh vertices and the locations of the internal volume mesh vertices since Hahn teach indexing the surface vertices and the internal vertices to perform viscoelastic calculations and Arnab teaches also the storage of both surface and internal vertices as vertices of the volume mesh (p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices) therefore teaching a list for the two surface and internal mesh vertices sets for simulation within the computer memory directing the storage of the data including the locations of all vertices within the memory being separated within different addresses listed in the memory with the system being able to retrieve the data for simulation. Therefore, having a single list that includes the first list and the second list as claimed in claim 12 would have been obvious as an arbitrary design consideration in the management of the computer memory allocation to organize the two different lists for the locations of the surface mesh vertices and the internal volume mesh vertices within a total list by group the two separate lists. Furthermore, having a single list including the first list and the second list in which the first list precedes the second list as claimed in claim 13 would have also been obvious as an arbitrary design consideration in the management of the computer memory allocation to organize the two different lists for the locations of the surface mesh vertices and the internal volume mesh vertices with sequentially organizing the memory addresses in order to correspond to the first list placed prior to the second list.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Arnab as modified in view of Hahn and Porikli, with a single list includes the first list and the second list in which the first list precedes the second list, since one of ordinary skill in the art would recognize that storing indexed vertices of meshes for surface or volume meshes was known in the art as taught by Arnab and Hahn and since organizing the location and listing of indexed vertices within a storage memory would have been a mere management design for storing the vertices within the storage memory for latter access to the vertices or retrieval for performing simulation as suggested by Porikli.

Regarding claim 15, as discussed for claim 11, Porikli teaches a computer/processor with a data storage and retrieval system for a computer memory for performing methods with Arnab and Hahn teaching the unified mesh structure as a file storing within the computer memory program data related to the surface mesh and internal mesh for use in simulation as in claim 11. 
Arnab does not specifically teach vertex viscoelasticity determining means for, determining surface vertex viscoelasticity values that correspond to 3D volumetric cell included within the volume mesh structure; and multiple determined internal vertex viscoelasticity values, each associated within the unified mesh structure with a corresponding 3D location of an internal vertex of a primitive volumetric cell included within the volume mesh structure as in claim 15. 
However, as discussed for claim 11, Porikli teaches, as discussed above, the use of finite element analysis on the volume mesh of the lung for simulating tissue deformation during respiration ([0026]) wherein the finite element simulation is using a linear visco-elastic model for the volume mesh ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attach to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters) therefore teaching vertex viscoelasticity determining means for, determining surface vertex viscoelasticity values that correspond to 3D rd ¶ “Generally, only vertices, edges and faces are stored” and p.42 “The mechanical properties of the simulated body are represented by data stored in the nodes and the spring links”) wherein the stored volume mesh is interpreted as the unified mesh structure also since it is comprising the surface vertices and the internal vertices defined by the volume mesh corresponding to the 3D tissue and stored with the corresponding visco-elastic properties therefore teaching wherein said unified mesh structure further including, multiple determined surface vertex viscoelasticity values, each associated within the unified mesh structure with a corresponding 3D location of a surface vertex of a primitive volumetric cell included within the volume mesh structure; and multiple determined internal vertex viscoelasticity values, each associated within the unified mesh structure with a corresponding 3D location of an internal vertex of a primitive volumetric cell included within the volume mesh structure as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Arnab, Hahn and Porikli, with vertex viscoelasticity determining means for, determining surface vertex viscoelasticity values that correspond to 3D 

Regarding independent claim 17, the examiner notes that claim 17 is combination of claim 11 and claim 15. 
As discussed for claim 11, Arnab teaches a computer-based method for modeling a 3D structure (Title and abstract and p.15 1st ¶ “a three dimensional (3D) model is manipulated to demonstrate such deformable behaviour. In the development of a medical simulation, for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans”) with surface vertices and internal vertices of primitive volumetric cells that include both surface vertices and internal vertices, included within a volume mesh structure that represents a three-dimensional (3D) model, (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible” reading on producing a volume mesh from the same 3D structure with the mesh being based on the surface mesh with the generic topology of the meshes are provided by primary elements as in p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices) therefor teaching also a data storage; [...sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure...]. Since Arnab teaches also the storage of the whole volume mesh the primitive volumetric cells (p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored”) therefore all vertices of the primitive volumetric cells would have been already indexed as vertices of the volume mesh. It would have been within the capability of one of ordinary skill in the art to have indexed the vertices of the internal volumetric vertices as being complementary vertices of the indexed surface vertices within the set of the volume mesh.
Arnab teaches also the deformation of the surface and the deformation of the volume as being linked using the surface mesh as directly linked to the deformation of the internal volume (Fig.4.6 and Fig.4.7 with mesh model linking the surface mass spring mesh with the internal volume via volume springs and p.98 last ¶ to p.99 last ¶) which implicitly separates the surface vertices from the internal volume vertices for the simulation purpose with the consideration of separating the surface deformation behavior and the volume deformation behavior with the different elastic properties of the surface and of the volume as represented by the surface springs and the volume spring for the surface mesh and the volume mesh (p.116 and p.117 ¶ 5.2.1 Surface springs and 5.2.2 Volume springs). 
Arnab does not specifically teach a data storage and retrieval system for a computer memory including sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure as in claim 17.
However, Hahn teaches within the same field of endeavor of 3D modelling (Title and abstract) a method of predicting the motion of internal vertices of a mesh from only the deformation of the surface of the mesh (Abstract “to predict the motion of internal vertices solely from deformations of the surface” and p.167 col.1 1st ¶ defining total vertices in the volumetric mesh “nv” the number of internal vertices “ni” and the number of surface vertices “ns” and “We furthermore decompose the deformed positions into sets of ns surface vertices si whose positions are directly controlled by the rig, and ni internal vertices qi”) teaching the separation of the surface vertices from the internal vertices into two sets which implicitly are indexed as being internal or in the surface for performing the determination of internal deformation as a consequence of the deformation of the surface mesh using elastic model (p.167 col.1 2nd ¶ “The behavior of the solid is governed by an elastic energy W(X; x), whose precise form is defined by a deformation measure” and p.167 col.2 2nd ¶ with the use of “non-linear elastic forces” for describing the deformation of the surface) wherein the total volumetric vertices are the some of the internal vertices and the surface vertices, defining a total set of vertices composed as the union of the internal vertices set and the surface vertices set and wherein the separation of the internal and surface vertices for performing calculation is implicitly performed by a processor/computer. Therefore, Hahn teaches sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab such that the method comprises: 
sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and 
to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure, 
since one of ordinary skill in the art would recognize that separating the surface vertices and the internal vertices of a volumetric mesh for determining the motion of the internal vertices only from the surface vertices motion according to the mechanical law of physics knowing the material properties of the tissue or object was known in the art as taught by Hahn and since Arnab already teaches the consideration of specific elastic properties of the surface mesh and of the volume mesh for relating the deformation of the surface and of the internal volume which implicitly already separates the surface vertices from the internal vertices at the level of the calculation of the interactions between the surface vertices and the internal vertices leading to the determination of the global deformation. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hahn and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a faster and direct access to the list of the surface vertices already initially sorted in order to visualize in real time the surface deformation of the considered volume, as suggested by Hahn visualizing surface motion and deformation.  Arnab and Hahn do not specifically teach a data storage and retrieval system for a computer memory including sorting means and  to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn as in claim 11.
However, Porikli teaches within the same field of endeavor of using mesh for image analysis (Title and abstract) a processor connected to memory and input/output interfaces as known in the art to perform method within the same field of endeavor ([0032] “The method steps described herein can be performed in a processor connected to memory and input/output interfaces as known in the art”) therefore teaching a processor managing the data storage to perform the method steps of Arnab and Hahn including the processor the processor/computer implicitly taught by Hahn for separating the internal vertices from the surface vertices, therefore teaching a data storage and retrieval system for a computer memory including sorting means and to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn, with a processor managing the data storage to perform the method steps taught by Arnab and Hahn, therefore a data storage and retrieval system for a computer memory including sorting means and  to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn since one of ordinary skill in the art would recognize that using a non-transitory computer readable memory for storing instructions to be executed by the processor to perform methods involving surface and volume meshes was known in the art, as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a system for supporting the performance of a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).
As discussed above for claim 15,  Arnab does not specifically teach vertex viscoelasticity determining means for, determining surface vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells that include both surface vertices and internal vertices, included within a volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of internal vertices of the primitive volumetric cells, included within the volume mesh structure  as in claim 17. 
However, as discussed for claim 11, Porikli teaches, as discussed above, the use of finite element analysis on the volume mesh of the lung for simulating tissue deformation during respiration ([0026]) wherein the finite element simulation is using a linear visco-elastic model for the volume mesh ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attach to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters) therefore teaching vertex viscoelasticity determining means for, determining surface vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells that include both surface vertices and internal vertices, included within a volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of internal vertices of the primitive volumetric cells, included within the volume mesh structure as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Arnab, Hahn and Porikli, with vertex viscoelasticity determining means for, determining surface vertex viscoelasticity values that correspond to 3D for determining the lung deformation during respiration with simulated application of force by the subject diaphragm and comparing the simulation with the experimental deformation from imaging was known in the art as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).
Therefore Arnab, Hahn and Porikli teach a data storage and retrieval system for a computer memory comprising: sorting means for configuring said memory according to a unified mesh structure that represents surface vertices and internal vertices of the primitive volumetric cells within the volume mesh structure, said unified mesh structure including: a list of 3D locations of surface vertices of the primitive volumetric cells within the volume mesh structure, each associated with a corresponding determined  surface vertex viscoelasticity value; and a list of 3D locations of internal vertices of the primitive volumetric cells within the volume mesh structure, each associated with a corresponding determined  internal vertex viscoelasticity value.

Regarding independent claim 19,  the examiner notes that claim 19 is directed to a method to produce a volume mesh structure of a 3D model in a computer memory reciting the same functional steps as claim 11 which is directed to a data storage and retrieval system for a computer memory. 
As discussed for claim 11, Arnab teaches a computer-based method for modeling a 3D structure (Title and abstract and p.15 1st ¶ “a three dimensional (3D) model is manipulated to demonstrate such deformable behaviour. In the development of a medical simulation, for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans”) with surface vertices and internal vertices of primitive volumetric cells that include both surface vertices and internal vertices, included within a volume mesh structure that represents a three-dimensional (3D) model, (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible” reading on producing a volume mesh from the same 3D structure with the mesh being based on the surface mesh with the generic topology of the meshes are provided by primary elements as in p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices) therefor teaching also a data storage; [...to produce, in a computer memory, a volume mesh structure of 3D model, sorting surface vertices and internal vertices of primitive volumetric cells of a volume mesh structure that represents a three-dimensional (3D) model, to configure a memory according to a unified mesh structure including: a list of three dimensional (3D) locations of surface vertices of the primitive volumetric cells of the volume mesh structure; and a list of 3D locations of internal vertices of the primitive volumetric cells of the volume mesh structure...]. Since Arnab teaches also the storage of the whole volume mesh the primitive volumetric cells (p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored”) therefore all vertices of the primitive volumetric cells would have been already indexed as vertices of the volume mesh. It would have been within the capability of one of ordinary skill in the art to have indexed the vertices of the internal volumetric vertices as being complementary vertices of the indexed surface vertices within the set of the volume mesh.
Arnab teaches also the deformation of the surface and the deformation of the volume as being linked using the surface mesh as directly linked to the deformation of the internal volume (Fig.4.6 and Fig.4.7 with mesh model linking the surface mass spring mesh with the internal volume via volume springs and p.98 last ¶ to p.99 last ¶) which implicitly separates the surface vertices from the internal volume vertices for the simulation purpose with the consideration of separating the surface deformation behavior and the volume deformation behavior with the different elastic properties of the surface and of the volume as represented by the surface springs and the volume spring for the surface mesh and the volume mesh (p.116 and p.117 ¶ 5.2.1 Surface springs and 5.2.2 Volume springs). 
Arnab does not specifically teach to produce, in a computer memory, a volume mesh structure of 3D model, sorting surface vertices and internal vertices of primitive volumetric cells of a volume mesh structure that represents a three-dimensional (3D) model, to configure a memory according to a unified mesh structure including: a list of three dimensional (3D) locations of surface vertices of the primitive volumetric cells of the volume mesh structure; and a list of 3D locations of internal vertices of the primitive volumetric cells of the volume mesh structure as in claim 19.
However, Hahn teaches within the same field of endeavor of 3D modelling (Title and abstract) a method of predicting the motion of internal vertices of a mesh from only the deformation of the surface of the mesh (Abstract “to predict the motion of internal vertices solely from deformations of the surface” and p.167 col.1 1st ¶ defining total vertices in the volumetric mesh “nv” the number of internal vertices “ni” and the number of surface vertices “ns” and “We furthermore decompose the deformed positions into sets of ns surface vertices si whose positions are directly controlled by the rig, and ni internal vertices qi”) teaching the separation of the surface vertices from the internal vertices into two sets which implicitly are indexed as being internal or in the surface for performing the determination of internal deformation as a consequence of the deformation of the surface mesh using elastic model (p.167 col.1 2nd ¶ “The behavior of the solid is governed by an elastic energy W(X; x), whose precise form is defined by a deformation measure” and p.167 col.2 2nd ¶ with the use of “non-linear elastic forces” for describing the deformation of the surface) wherein the total volumetric vertices are the some of the internal vertices and the surface vertices, defining a total set of vertices composed as the union of the internal vertices set and the surface vertices set and wherein the separation of the internal and surface vertices for performing calculation is implicitly performed by a processor/computer. Therefore, Hahn teaches sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab  such that the method comprises: 
sorting means for sorting the surface vertices and the internal vertices of the primitive volumetric cells of the volume mesh and 
to configure said memory according to a unified mesh structure, said unified mesh structure including: a first list including 3D locations of surface vertices of primitive volumetric cells included within the volume mesh structure; and a second list including 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure, 
since one of ordinary skill in the art would recognize that separating the surface vertices and the internal vertices of a volumetric mesh for determining the motion of the internal vertices only from the surface vertices motion according to the mechanical law of physics knowing the material properties of the tissue or object was known in the art as taught by Hahn and since Arnab already teaches the consideration of specific elastic properties of the surface mesh and of the volume mesh for relating the deformation of the surface and of the internal volume which implicitly already separate the surface vertices from the internal vertices at the level of the calculation of the interactions between the surface vertices and the internal vertices leading to the determination of the global deformation. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hahn and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a faster and direct access to the list of the surface vertices already initially sorted in order to visualize in real time the surface deformation of the considered volume, as suggested by Hahn visualizing surface motion and deformation.  Arnab and Hahn do not specifically teach to produce, in a computer memory, a volume mesh structure of 3D model and  to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn as in claim 19.
However, Porikli teaches within the same field of endeavor of using mesh for image analysis (Title and abstract) a processor connected to memory and input/output interfaces as known in the art to perform method within the same field of endeavor ([0032] “The method steps described herein can be performed in a processor connected to memory and input/output interfaces as known in the art”) therefore teaching a processor managing the computer memory to produce a volume mesh structure representing a 3D model as performed by Arnab and to perform the method steps of sorting as previously discussed with Arnab and Hahn including the processor performing the method of producing a unified volume mesh and sorting surface vertices and internal vertices taught by Hahn, therefore teaching to produce, in a computer memory, a volume mesh structure of 3D model and  to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn, with managing the data storage to perform the method steps taught by Arnab and Hahn, therefore to produce, in a computer memory, a volume mesh structure of 3D model and to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn since one of ordinary skill in the art would recognize that using a non-transitory computer readable memory for storing instructions to be executed by the processor to perform methods involving surface and volume meshes was known in the art, as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a system for supporting the performance of a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).

Regarding the dependent claims 20-22 and 24, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Arnab, Hahn and Porikli.
Regarding claim 20, as discussed in claim 19, Arnab, Hahn and Porikli teach the lists of the locations of the surface mesh vertices and the locations of the internal volume mesh vertices since Hahn teaches indexing the surface vertices and internal vertices to perform viscoelastic calculations and Arnab teaches also the storage and indexing surface and internal vertices as vertices of the volume mesh (p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices) therefore teaching a list for the two surface and internal mesh vertices sets for simulation within the computer memory directing the storage of the data including the locations of all vertices within the memory being separated within different addresses listed in the memory with the system being able to retrieve the data for simulation. Therefore, having a single list that includes the first list and the second list as claimed in claim 20 would have been obvious as an arbitrary design consideration in the management of the computer memory allocation to organize the two different lists for the locations of the surface mesh vertices and the internal volume mesh vertices within a total list by group the two separate lists.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Arnab as modified in view of Hahn and Porikli, with a single list includes the first list and the second list, since one of ordinary skill in the art would recognize that storing indexed vertices of meshes for surface or volume meshes was known in the art as taught by Arnab and Hahn and since organizing the location and listing of indexed vertices within a storage memory would have been a mere management design for storing the vertices within the storage memory for latter access to the vertices or retrieval for performing simulation as suggested by Porikli. 

Regarding claim 21, as discussed in claim 19, and similarly to claim 20, Arnab, Hahn and Porikli teach the lists of the locations of the surface mesh vertices and the locations of the internal volume mesh vertices since Hahn teach indexing the surface vertices and the internal vertices to perform viscoelastic calculations and Arnab teaches also the storage of both surface and internal vertices as vertices of the volume mesh (p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices) therefore teaching a list for the two surface and internal mesh vertices sets for simulation within the computer memory directing the storage of the data including the locations of all vertices within the memory being separated within different addresses listed in the memory with the system being able to retrieve the data for simulation. Therefore, having a single list that includes the first list and the second list as claimed in claim 20 would have been obvious as an arbitrary design consideration in the management of the computer memory allocation to organize the two different lists for the locations of the surface mesh vertices and the internal volume mesh vertices within a total list by group the two separate lists. Furthermore, having a single list including the first list and the second list in which the first list precedes the second list as claimed in claim 21 would have also been obvious as an arbitrary design consideration in the management of the computer memory allocation to organize the two different lists for the locations of the surface mesh vertices and the internal volume mesh vertices with sequentially organizing the memory addresses in order to correspond to the first list placed prior to the second list.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Arnab as modified in view of Hahn and Porikli, with a single list includes the first list and the second list in which the first list precedes the second list, since one of ordinary skill in the art would recognize that storing indexed vertices of meshes for surface or volume meshes was known in the art as taught by Arnab and Hahn, and since organizing the location and listing of indexed vertices within a storage memory would have been a mere management design for storing the vertices within the storage memory for latter access to the vertices or retrieval for performing simulation as suggested by Porikli.

Regarding claim 22, Arnab does not specifically teach determining surface vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; associating within the unified mesh structure, the determined surface vertex viscoelasticity values with corresponding 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and associating within the unified mesh structure, the determined internal vertex viscoelasticity values with corresponding 3D locations of internal vertices of primitive volumetric cells within the volume mesh structure as in claim 22. 
However, as discussed for claim 11, Porikli teaches, as discussed above, the use of finite element analysis on the volume mesh of the lung for simulating tissue deformation during respiration ([0026]) wherein the finite element simulation is using a linear visco-elastic model for the volume mesh ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attach to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters) therefore teaching determining surface vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure as claimed. Additionally, Arnab teaches the storage of the volume mesh with storing the associated properties (p.27 3rd ¶ “Generally, only vertices, edges and faces are stored” and p.42 “The mechanical properties of the simulated body are represented by data stored in the nodes and the spring links”) wherein the stored volume mesh is interpreted as the unified mesh structure also since it is comprising the surface vertices and the internal vertices defined by the volume mesh corresponding to the 3D tissue and stored with the corresponding visco-elastic properties therefore teaching associating within the unified mesh structure, the determined surface vertex viscoelasticity values with corresponding 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and associating within the unified mesh structure, the determined internal vertex viscoelasticity values with corresponding 3D locations of internal vertices of primitive volumetric cells within the volume mesh structure as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Arnab, Hahn and Porikli, with determining surface vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; associating within the unified mesh structure, the determined surface vertex viscoelasticity values with corresponding 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and associating within the unified mesh structure, the determined internal vertex viscoelasticity values with corresponding 3D locations of internal vertices of primitive volumetric cells within the volume mesh structure, since one of ordinary skill in the art would recognize that performing finite element analysis on volume mesh for determining the lung deformation during respiration with simulated application of force by the subject diaphragm and comparing the simulation with the experimental deformation from imaging was known in the art as taught by Porikli and since storing the visco-elastic properties corresponding to the vertices of the volume mesh was also known in the art as taught by Arnab. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).

Regarding claim 24, as discussed in claim 11 and claim 15, Arnab teaches the determination of the 3D model based on original scan image data of the anatomical tissue object ((p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. and p.15 “for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans (NLM 2001; Al-Khalifah & Roberts 2004). Arnab also teaches determining the  viscoelasticity values at voxel locations within the volume mesh structure based upon scan data representing the anatomical tissue object (p.200 Overview “the proposed framework pertained to the goal (section 3.3.1) and the scope (section 4.2.2) of the deformable model, where the configuration: included real material properties based on the assumptions of elasticity, homogeneity and incompressibility).

Regarding independent claim 25, the examiner notes that claim 25 is directed to a method to produce, in a computer memory, a volume mesh structure that represents a three-dimensional (3D) model with the method steps being the same than those in claim 17 which is directed to a data storage and retrieval system for a computer memory.
Arnab teaches a computer-based method for modeling a 3D structure (Title and abstract and p.15 1st ¶ “a three dimensional (3D) model is manipulated to demonstrate such deformable behaviour. In the development of a medical simulation, for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans”) with surface vertices and internal vertices of the primitive volumetric cells within the volume mesh structure to produce a unified mesh structure, (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible” reading on producing a volume mesh from the same 3D structure with the mesh being based on the surface mesh with the generic topology of the meshes are provided by primary elements as in p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices) therefore teaching also a data storage; for storing a volume mesh [...sorting surface vertices and internal vertices including: a list of 3D surface vertex locations of the primitive volumetric cells within the volume mesh structure, each surface vertex location associated within the unified mesh structure with a corresponding viscoelasticity value; and a list of 3D internal vertex locations of the primitive volumetric cells within the volume mesh structure, each internal vertex location associated within the unified mesh structure with a corresponding viscoelasticity value...].
Arnab teaches also the deformation of the surface and the deformation of the volume as being linked using the surface mesh as directly linked to the deformation of the internal volume (Fig.4.6 and Fig.4.7 with mesh model linking the surface mass spring mesh with the internal volume via volume springs and p.98 last ¶ to p.99 last ¶) which implicitly separates the surface vertices from the internal volume vertices for the simulation purpose with the consideration of separating the surface deformation behavior and the volume deformation behavior with the different elastic properties of the surface and of the volume as represented by the surface springs and the volume spring for the surface mesh and the volume mesh (p.116 and p.117 ¶ 5.2.1 Surface springs and 5.2.2 Volume springs).
Arnab does not specifically teach sorting surface vertices and internal vertices of the primitive volumetric cells within the volume mesh to produce a unified mesh structure including: a list of 3D surface vertex locations of the primitive volumetric cells within the volume mesh structure, each surface vertex location associated within the unified mesh structure with a corresponding viscoelasticity value; and a list of 3D internal vertex locations of the primitive volumetric cells within the volume mesh structure, each internal vertex location associated within the unified mesh structure with a corresponding viscoelasticity value as in claim 25.
However, Hahn teaches within the same field of endeavor of 3D modelling (Title and abstract) a method of predicting the motion of internal vertices of a mesh from only the deformation of the surface of the mesh (Abstract “to predict the motion of internal vertices solely from deformations of the surface” and p.167 col.1 1st ¶ defining total vertices in the volumetric mesh “nv” the number of internal vertices “ni” and the number of surface vertices “ns” and “We furthermore decompose the deformed positions into sets of ns surface vertices si whose positions are directly controlled by the rig, and ni internal vertices qi”) teaching the separation of the surface vertices from the internal vertices into two sets which implicitly are indexed as being internal or in the surface for performing the determination of internal deformation as a consequence of the deformation of the surface mesh using elastic model (p.167 col.1 2nd ¶ “The behavior of the solid is governed by an elastic energy W(X; x), whose precise form is defined by a deformation measure” and p.167 col.2 2nd ¶ with the use of “non-linear elastic forces” for describing the deformation of the surface). Therefore, Hahn teaches sorting surface vertices and internal vertices of the primitive volumetric cells within the volume mesh to produce a unified mesh structure including: a list of 3D surface vertex locations of the primitive volumetric cells within the volume mesh structure, each surface vertex location associated within the unified mesh structure with a corresponding viscoelasticity value; and a list of 3D internal vertex locations of the primitive volumetric cells within the volume mesh structure, each internal vertex location associated within the unified mesh structure with a corresponding viscoelasticity value.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab  such that the method comprises: 
sorting surface vertices and internal vertices of the primitive volumetric cells within the volume mesh to produce a unified mesh structure including: a list of 3D surface vertex locations of the primitive volumetric cells within the volume mesh structure, each surface vertex location associated within the unified mesh structure with a corresponding viscoelasticity value; and a list of 3D internal vertex locations of the primitive volumetric cells within the volume mesh structure, each internal vertex location associated within the unified mesh structure with a corresponding viscoelasticity value, 
since one of ordinary skill in the art would recognize that separating the surface vertices and the internal vertices of a volumetric mesh for determining the motion of the internal vertices only from the surface vertices motion according to the mechanical law of physics knowing the material properties of the tissue or object was known in the art as taught by Hahn and since Arnab already teaches the consideration of specific elastic properties of the surface mesh and of the volume mesh for relating the deformation of the surface and of the internal volume which implicitly already separate the surface vertices from the internal vertices at the level of the calculation of the interactions between the surface vertices and the internal vertices leading to the determination of the global deformation. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hahn and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a faster and direct access to the list of the surface vertices already initially sorted in order to visualize in real time the surface deformation of the considered volume, as suggested by Hahn visualizing surface motion and deformation.  Additionally, Porikli teaches within the same field of endeavor of using mesh for image analysis (Title and abstract) a processor connected to memory and input/output interfaces as known in the art to perform method within the same field of endeavor ([0032] “The method steps described herein can be performed in a processor connected to memory and input/output interfaces as known in the art”) therefore teaching a processor managing the data storage to perform the method steps of Arnab and Hahn including the processor performing the method of sorting surface vertices and internal vertices taught by Hahn, therefore teaching a data storage and retrieval system for a computer memory including sorting means and to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn, with a processor managing the data storage to perform the method steps taught by Arnab and Hahn, therefore a data storage and retrieval system for a computer memory including sorting means and to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn.
Arnab does not specifically teach determining surface vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of internal vertices of the primitive volumetric cells within the volume mesh structure and associating the visco-elasticity and each vertices associated within the unified mesh structure with a corresponding viscoelasticity value as in claim 25. 
However, Porikli teaches, as discussed above, the use of finite element analysis on the volume mesh of the lung for simulating tissue deformation during respiration ([0026]) wherein the finite element simulation is using a linear visco-elastic model for the volume mesh ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attach to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters) therefore teaching determining surface vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of internal vertices of the primitive volumetric cells within the volume mesh structure and associating the visco-elasticity and each vertices associated within the unified mesh structure with a corresponding viscoelasticity value as claimed. 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the system of Arnab, Hahn and Porikli, with determining surface vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of internal vertices of the primitive volumetric cells within the volume mesh structure and associating the visco-elasticity and each vertices associated within the unified mesh structure with a corresponding viscoelasticity value, since one of ordinary skill in the art would recognize that performing finite element analysis on volume mesh for determining the lung deformation during respiration with simulated application of force by the subject diaphragm and comparing the simulation with the experimental deformation from imaging was known in the art as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).
Therefore Arnab, Hahn and Porikli teach a method to produce, in a computer memory, a volume mesh structure that represents a three-dimensional (3D) model, the method comprising: determining surface vertex viscoelasticity values that correspond to 3D locations of surface vertices of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of internal vertices of the primitive volumetric cells within the volume mesh structure; sorting surface vertices and internal vertices of the primitive volumetric cells within the volume mesh structure to produce a unified mesh structure including: a list of 3D surface vertex locations of the primitive volumetric cells within the volume mesh structure, each surface vertex location associated within the unified mesh structure with a corresponding viscoelasticity value; and a list of 3D internal vertex locations of the primitive volumetric cells within the volume mesh structure, each internal vertex location associated within the unified mesh structure with a corresponding viscoelasticity value as claimed.

Regarding independent claim 26, the examiner notes that claim 26 is directed to a computer-readable media with at least one computer memory to cause a computer system to perform the method with the same steps as the steps performed by the data storage and retrieval system for a computer memory in claim 11.  
Arnab teaches a computer-based method for modeling a 3D structure (Title and abstract and p.15 1st ¶ “a three dimensional (3D) model is manipulated to demonstrate such deformable behaviour. In the development of a medical simulation, for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans”) with surface vertices and internal vertices of primitive volumetric cells that include both surface vertices and internal vertices, included within a volume mesh structure that represents a three-dimensional (3D) model, (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible” reading on producing a volume mesh from the same 3D structure with the mesh being based on the surface mesh with the generic topology of the meshes are provided by primary elements as in p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices) therefor teaching also a data storage; [...at least one computer memory including instructions, which when executed by a computer system, cause the computer system to perform a method for sorting surface vertices and internal vertices of primitive volumetric cells of a volume mesh structure representing a three-dimensional (3D) model to configure a memory according to a unified mesh structure including: a list of three dimensional (3D) locations of the surface vertices of the primitive volumetric cells of the volume mesh structure; and a list of 3D locations of the internal vertices of the primitive volumetric cells of the volume mesh structure...].
Arnab teaches also the deformation of the surface and the deformation of the volume as being linked using the surface mesh as directly linked to the deformation of the internal volume (Fig.4.6 and Fig.4.7 with mesh model linking the surface mass spring mesh with the internal volume via volume springs and p.98 last ¶ to p.99 last ¶) which implicitly separates the surface vertices from the internal volume vertices for the simulation purpose with the consideration of separating the surface deformation behavior and the volume deformation behavior with the different elastic properties of the surface and of the volume as represented by the surface springs and the volume spring for the surface mesh and the volume mesh (p.116 and p.117 ¶ 5.2.1 Surface springs and 5.2.2 Volume springs).
Arnab does not specifically teach at least one computer memory including instructions, which when executed by a computer system, cause the computer system to perform a method for sorting surface vertices and internal vertices of primitive volumetric cells of a volume mesh structure representing a three-dimensional (3D) model to configure a memory according to a unified mesh structure including: a list of three dimensional (3D) locations of the surface vertices of the primitive volumetric cells of the volume mesh structure; and a list of 3D locations of the internal vertices of the primitive volumetric cells of the volume mesh structure as in claim 26.
However, Hahn teaches within the same field of endeavor of 3D modelling (Title and abstract) a method of predicting the motion of internal vertices of a mesh from only the deformation of the surface of the mesh (Abstract “to predict the motion of internal vertices solely from deformations of the surface” and p.167 col.1 1st ¶ defining total vertices in the volumetric mesh “nv” the number of internal vertices “ni” and the number of surface vertices “ns” and “We furthermore decompose the deformed positions into sets of ns surface vertices si whose positions are directly controlled by the rig, and ni internal vertices qi”) teaching the separation of the surface vertices from the internal vertices into two sets which implicitly are indexed as being internal or in the surface for performing the determination of internal deformation as a consequence of the deformation of the surface mesh using elastic model (p.167 col.1 2nd ¶ “The behavior of the solid is governed by an elastic energy W(X; x), whose precise form is defined by a deformation measure” and p.167 col.2 2nd ¶ with the use of “non-linear elastic forces” for describing the deformation of the surface) wherein the total volumetric vertices are the some of the internal vertices and the surface vertices, defining a total set of vertices composed as the union of the internal vertices set and the surface vertices set and wherein the separation of the internal and surface vertices for performing calculation is implicitly performed by a processor/computer. Therefore, Hahn teaches sorting surface vertices and internal vertices of primitive volumetric cells of a volume mesh structure representing a three-dimensional (3D) model to configure a memory according to a unified mesh structure including: a list of three dimensional (3D) locations of the surface vertices of the primitive volumetric cells of the volume mesh structure; and a list of 3D locations of the internal vertices of the primitive volumetric cells of the volume mesh structure.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab such that the method comprises: 
sorting surface vertices and internal vertices of primitive volumetric cells of a volume mesh structure representing a three-dimensional (3D) model to configure a memory according to a unified mesh structure including: a list of three dimensional (3D) locations of the surface vertices of the primitive volumetric cells of the volume mesh structure; and a list of 3D locations of the internal vertices of the primitive volumetric cells of the volume mesh structure, 
since one of ordinary skill in the art would recognize that separating the surface vertices and the internal vertices of a volumetric mesh for determining the motion of the internal vertices only from the surface vertices motion according to the mechanical law of physics knowing the material properties of the tissue or object was known in the art as taught by Hahn and since Arnab already teaches the consideration of specific elastic properties of the surface mesh and of the volume mesh for relating the deformation of the surface and of the internal volume which implicitly already separate the surface vertices from the internal vertices at the level of the calculation of the interactions between the surface vertices and the internal vertices leading to the determination of the global deformation. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hahn and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a faster and direct access to the list of the surface vertices already initially sorted in order to visualize in real time the surface deformation of the considered volume, as suggested by Hahn visualizing surface motion and deformation.  Arnab and Hahn do not specifically teach at least one computer memory including instructions, which when executed by a computer system, cause the computer system to perform a method to implement the method taught by Arnab and Hahn as in claim 11.
However, Porikli teaches within the same field of endeavor of using mesh for image analysis (Title and abstract) a processor connected to memory and input/output interfaces as known in the art to perform method within the same field of endeavor ([0032] “The method steps described herein can be performed in a processor connected to memory and input/output interfaces as known in the art”) therefore teaching a processor managing the data storage to perform the method steps of Arnab and Hahn including the processor performing the method of sorting surface vertices and internal vertices taught by Hahn, therefore teaching a data storage and retrieval system for a computer memory including sorting means and to configure said memory according to a unified mesh structure to implement the method taught by Arnab and Hahn as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn, with a processor managing the data storage to perform the method steps taught by Arnab and Hahn, therefore at least one computer memory including instructions, which when executed by a computer system, cause the computer system to perform a method to implement the method taught by Arnab and Hahn since one of ordinary skill in the art would recognize that using a non-transitory computer readable memory for storing instructions to be executed by the processor to perform methods involving surface and volume meshes was known in the art, as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a system for supporting the performance of a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).

Regarding the dependent claim 27, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Arnab, Hahn and Porikli.
Regarding claim 27, Arnab does not specifically teach determining surface vertex viscoelasticity values that correspond to 3D locations of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of primitive volumetric cells within the volume mesh structure; associating within the unified mesh structure, the surface vertex viscoelasticity values with 3D locations of surface vertices of the primitive volumetric cells of the volume mesh structure; and associating within the unified mesh structure, the internal vertex viscoelasticity values with corresponding  3D locations of internal vertices of the primitive volumetric cells of the volume mesh structure in claim 27. 
However, Porikli teaches, as discussed above, the use of finite element analysis on the volume mesh of the lung for simulating tissue deformation during respiration ([0026]) wherein the finite element simulation is using a linear visco-elastic model for the volume mesh ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attach to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters) therefore teaching determining surface vertex viscoelasticity values that correspond to 3D locations of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of primitive volumetric cells within the volume mesh structure as claimed. Additionally, Arnab teaches the storage of the volume mesh with storing the associated properties (p.27 3rd ¶ “Generally, only vertices, edges and faces are stored” and p.42 “The mechanical properties of the simulated body are represented by data stored in the nodes and the spring links”) wherein the stored volume mesh is interpreted as the unified mesh structure also since it is comprising the surface vertices and the internal vertices defined by the volume mesh corresponding to the 3D tissue and stored with the corresponding visco-elastic properties therefore teaching associating within the unified mesh structure, the surface vertex viscoelasticity values with 3D locations of surface vertices of the primitive volumetric cells of the volume mesh structure; and associating within the unified mesh structure, the internal vertex viscoelasticity values with corresponding  3D locations of internal vertices of the primitive volumetric cells of the volume mesh structure as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab, Hahn and Porikli, with determining surface vertex viscoelasticity values that correspond to 3D locations of primitive volumetric cells within the volume mesh structure; and determining internal vertex viscoelasticity values that correspond to 3D locations of primitive volumetric cells within the volume mesh structure; associating within the unified mesh structure, the surface vertex viscoelasticity values with 3D locations of surface vertices of the primitive volumetric cells of the volume mesh structure; and associating within the unified mesh structure, the internal vertex viscoelasticity values with corresponding  3D locations of internal vertices of the primitive volumetric cells of the volume mesh structure, since one of ordinary skill in the art would recognize that performing finite element analysis on volume mesh for determining the lung deformation during respiration with simulated application of force by the subject diaphragm and comparing the simulation with the experimental deformation from imaging was known in the art as taught by Porikli and since storing the visco-elastic properties corresponding to the vertices of the volume mesh was also known in the art as taught by Arnab. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).

Regarding claim 35 as dependent claim from claim 9, Arnab teaches producing a surface mesh representation of the 3D structure  wherein producing the volume mesh representation of the 3D structure includes producing the volume mesh representation of the 3D structure based upon the surface mesh representation of the 3D structure (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible”).

Regarding claim 36 as dependent claim from claim 9, Arnab teaches producing a surface mesh representation of the 3D structure (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible”) wherein producing the volume mesh includes producing a primitive volumetric cell that includes an internal edge that includes a surface vertex located within the surface mesh and that includes an internal vertex not located within the surface mesh (Arnab teaches Fig. 3.3 with the surface mesh generation and subsequent volume generation and Fig. 3.4 showing a model with surface mesh and volume mesh with primitive volumetric cell as tetrahedral cell wherein at the cross-section shows some internal edge of the cells including one surface vertex and one internal vertex (see annotated Fig.3.4)).

 Regarding claim 37 as dependent claim from claim 9, Arnab teaches producing a surface mesh representation of the 3D structure (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible”) wherein producing the volume mesh includes producing a primitive volumetric cell that includes a face located within the surface mesh and that includes a face that is not located within the surface mesh (Arnab teaches Fig. 3.3 with the surface mesh generation and subsequent volume generation and Fig. 3.4 showing a model with surface mesh and volume mesh with primitive volumetric cell as tetrahedral cell wherein at the cross-section shows some cells with internal edge including one face in surface mesh and one face within the internal volume therefore not located in the surface mesh (see annotated Fig.3.4)).

    PNG
    media_image1.png
    424
    1167
    media_image1.png
    Greyscale



Claims 5-7, are rejected under 35 U.S.C. 103 as being unpatentable over Arnab (2009 PhD. Thesis Dept of Engineering University of Warwick UK 269 pages; Pub.Date 2009) in view of Hahn et al. (2013 Proc 12th ACM SIGGRAPH:ESCA 2013 165-171: Pub.Date 2013) and Porikli et al. (USPN 20140226884 A1; Pub.Date 08/14/2014; Fil.Date 02/13/2013) as applied to claim 1, 2, and further in view of Wagner et al. (2011 Bone 49:931–938; ePub 07/23/2011).
Arnab, Hahn and Porikli teach a method as set forth above. 
Arnab does not teach specifically the 3D viscoelasticity information that indicates viscoelasticity at 3D locations within the 3D structure includes a voxel grid as in claim 5. 
Arnab does not specifically teach the 3D viscoelasticity information that indicates viscoelasticity at 3D locations within the 3D structure includes a voxel grid and further including: computing a Hounsfield values for one or more voxels as in claim 6.
Arnab does not specifically teach do not specifically teach producing a 3D image scan data model of the 3D structure that includes a voxel grid; computing Hounsfield values for voxels of the voxel grid; determining viscoelasticity values that correspond to surface vertices and that correspond to internal vertices based upon the Hounsfield values as in claim 7.
However, regarding claims 5-7, However, Porikli teaches, as discussed above, the use of finite element analysis on the volume mesh of the lung for simulating tissue deformation during respiration ([0026]) wherein the finite element simulation is using a linear visco-elastic model for the volume mesh ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attach to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters) therefore teaching determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values that correspond to internal vertices of the primitive volumetric cells based upon the 3D viscoelasticity information of the 3D image scan data model and wherein determining deformation of the volume mesh includes determining deformation as a function of the viscoelasticity values determined to correspond to the surface vertices and to internal vertices.
Additionally, Wagner teaches within the same field of endeavor of simulation of tissue (Title, abstract) that elastic modulus property can be extracted from microCT scans on the basis of Hounsfield number/density on a voxel by voxel setting or voxel grid (abstract “A theoretical derivation for determining the relationship between voxel-specific tissue density and microCT scan data”, p.932 col.2 2nd ¶ “A method for deriving the true tissue density (on a voxel scale level) from microCT scan derived equivalent density is proposed followed by incorporating those results to yield a derived elastic modulus”) reading on 3D viscoelasticity information that indicates viscoelasticity at 3D locations within the 3D structure includes a voxel grid as claimed in claim 5 and 3D viscoelasticity information that indicates viscoelasticity at 3D locations within the 3D structure includes a voxel grid and further including: computing a Hounsfield values for one or more voxels as claimed in claim 6. This also reads on producing a 3D image scan data model of the 3D structure that includes a voxel grid;  computing Hounsfield values for voxels of the voxel grid; determining viscoelasticity values that correspond to surface vertices and that correspond to internal vertices based upon the Hounsfield values as claimed in claim 7.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the  method of Arnab and Hahn with 3D viscoelasticity information that indicates viscoelasticity at 3D locations within the 3D structure includes a voxel grid as in claim 5 and further including: computing a Hounsfield values for one or more voxels as in claim 6 and producing a 3D image scan data model of the 3D structure that includes a voxel grid; computing Hounsfield values for voxels of the voxel grid; determining viscoelasticity values that correspond to surface vertices and that correspond to internal vertices based upon the Hounsfield values as in claim 7, since one of ordinary skill in the art would recognize that providing as 3D model from microCT scan that includes Hounsfield density as related to elastic modulus on a voxel grid was known in the art, as taught by Wagner and since the use of known viscoelastic properties of the tissue for modeling the surface and internal tissue was known also as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wagner and Arnab teach analyzing 3D object such as bone using mesh/grid for dynamic simulation/analysis. The motivation would have been to provide a more efficient representation of the 3D object with a direct assessment of the viscoelasticity of the material or tissue, as suggested by Wagner (abstract).

Claims 8, 10, 16, 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Arnab (2009 PhD. Thesis Dept of Engineering University of Warwick UK 269 pages; Pub.Date 2009) in view of Hahn et al. (2013 Proc 12th ACM SIGGRAPH:ESCA 2013 165-171: Pub.Date 2013) Porikli et al. (USPN 20140226884 A1; Pub.Date 08/14/2014; Fil.Date 02/13/2013) and Wagner et al. (2011 Bone 49:931–938; ePub 07/23/2011).

Regarding independent claim 8, as discussed for claim 1, Regarding claim 1, Arnab teaches a method of modeling a 3D structure (Title and abstract and p.15 1st ¶ “a three dimensional (3D) model is manipulated to demonstrate such deformable behaviour. In the development of a medical simulation, for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans”) comprising: producing a volume mesh representation of the 3D structure that includes primitive volumetric cells that include both surface vertices and internal vertices (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible” reading on producing a volume mesh from the same 3D structure with the mesh being based on the surface mesh with the generic topology of the meshes are provided by primary elements as in p.27 3rd ¶ “The polygonal mesh employed to define deformable models typically consists of triangular elements in 2D and tetrahedral elements in 3D. These elements are joined at discrete node points which are the smallest mesh element... Generally, only vertices, edges and faces are stored” therefore teaching the surface mesh and volume mesh being defined with polygon elements as primitive volumetric cells including vertices for defining the surface mesh and the volumetric mesh with respectively surface vertices and internal vertices); [...sorting the surface vertices of the primitive volumetric cells of the volume mesh into a first sub-list and sorting the internal vertices of the primitive volumetric cells within the volume mesh into a second sub-list...]; applying shading to the surface mesh by accessing only surface vertices of the primitive volumetric cells within the volume mesh included in the first sub-list (Fig.2.13 wire mesh for the surface of the object and p.30 last ¶ - p.31 1st ¶ 2.2.2.1.2 Visual rendering “As shown in figure 2.13, the outline of the object is represented by the immediate wire mesh. When rendered using the Gouraud or Phong algorithm, the mesh elements and their respective surface normals will be used to create the object surface as illustrated by figure 2.16.” wherein Gouraud and Phong algorithms are known shading algorithm); [...determining deformation of the volume mesh in response to a simulated force by accessing both surface vertices of the primitive volumetric cells within the volume mesh in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh in the second sub-list...].
Arnab teaches also the deformation of the surface and the deformation of the volume as being linked using the surface mesh as directly linked to the deformation of the internal volume (Fig.4.6 and Fig.4.7 with mesh model linking the surface mass spring mesh with the internal volume via volume springs and p.98 last ¶ to p.99 last ¶) which implicitly separates the surface vertices from the internal volume vertices for the simulation purpose with the consideration of separating the surface deformation behavior and the volume deformation behavior with the different elastic properties of the surface and of the volume as represented by the surface springs and the volume spring for the surface mesh and the volume mesh (p.116 and p.117 ¶ 5.2.1 Surface springs and 5.2.2 Volume springs).
Arnab does not specifically teach producing a 3D image scan data model of the 3D structure that includes 3D voxel grid that indicates viscoelasticity at 3D locations within the 3D structure, determining deformation of the volume mesh in response to a simulated force by accessing both surface vertices in the first sub-list and internal vertices in the second sub-list,  sorting the surface vertices of the primitive volumetric cells of the volume mesh into a first sub-list and sorting the internal vertices of the primitive volumetric cells of the volume mesh into a second sub-list and determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values that correspond to internal vertices of the primitive volumetric cells, based upon the viscoelasticity at 3D locations within the 3D structure; determining deformation of the volume mesh in response to the simulated force as a function of the viscoelasticity values determined to correspond to the surface vertices and the viscoelasticity values determined to correspond to internal vertices, by accessing both surface vertices of the primitive volumetric cells within the volume mesh included in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh included in the second sub-list as in claim 8.
However, Hahn teaches within the same field of endeavor of 3D modelling (Title and abstract) a method of predicting the motion of internal vertices of a mesh from only the deformation of the surface of the mesh (Abstract “to predict the motion of internal vertices solely from deformations of the surface” and p.167 col.1 1st ¶ defining total vertices in the volumetric mesh “nv” the number of internal vertices “ni” and the number of surface vertices “ns” and “We furthermore decompose the deformed positions into sets of ns surface vertices si whose positions are directly controlled by the rig, and ni internal vertices qi”) teaching the separation of the surface vertices from the internal vertices into two sets which implicitly are indexed as being internal or in the surface for performing the determination of internal deformation as a consequence of the deformation of the surface mesh using elastic model (p.167 col.1 2nd ¶ “The behavior of the solid is governed by an elastic energy W(X; x), whose precise form is defined by a deformation measure” and p.167 col.2 2nd ¶ with the use of “non-linear elastic forces” for describing the deformation of the surface). Therefore, Hahn teaches sorting the surface vertices of the primitive volumetric cells of the volume mesh into a first sub-list and sorting the internal vertices of the primitive volumetric cells of the volume mesh into a second sub-list 
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab such that the method comprises: 
sorting the surface vertices of the primitive volumetric cells of the volume mesh into a first sub-list and sorting the internal vertices of the primitive volumetric cells of the volume mesh into a second sub-list, 
since one of ordinary skill in the art would recognize that separating the surface vertices and the internal vertices of a volumetric mesh for determining the motion of the internal vertices only from the surface vertices motion according to the mechanical law of physics knowing the material properties of the tissue or object was known in the art as taught by Hahn and since Arnab already teaches the consideration of specific elastic properties of the surface mesh and of the volume mesh for relating the deformation of the surface and of the internal volume which implicitly already separate the surface vertices from the internal vertices at the level of the calculation of the interactions between the surface vertices and the internal vertices leading to the determination of the global deformation. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Hahn and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a faster and direct access to the list of the surface vertices already initially sorted in order to visualize in real time the surface deformation of the considered volume, as suggested by Hahn visualizing surface motion and deformation.  Arnab and Hahn do not specifically teach producing a 3D image scan data model of the 3D structure that includes 3D voxel grid that indicates viscoelasticity at 3D locations within the 3D structure, and determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values that correspond to internal vertices of the primitive volumetric cells, based upon the viscoelasticity at 3D locations within the 3D structure; determining deformation of the volume mesh in response to the simulated force as a function of the viscoelasticity values determined to correspond to the surface vertices and the viscoelasticity values determined to correspond to internal vertices, by accessing both surface vertices of the primitive volumetric cells within the volume mesh included in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh included in the second sub-list as in claim 8.
However, Porikli teaches within the same field of endeavor of modelling tissue with meshes (Title and abstract) the generation of a volume mesh with surface mesh (abstract) and using the volume mesh as including surface and internal vertices of the volume mesh for simulating respiration within the lung tissue for determining the deformation of the volume mesh (abstract and [0001] and [0026] “ Finite element (FE) analysis 130, using boundary constraints and load definitions 138, are applied to the first volume mesh to obtain a lung deformation 131. The lung deformation is according to an Ogden model, wherein the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate” wherein the finite element analysis is considered to be applied to all vertices of the volume mesh. Additionally, Porikli teaches, as discussed above, the use of finite element analysis on the volume mesh of the lung for simulating tissue deformation during respiration ([0026]) wherein the finite element simulation is using a linear visco-elastic model for the volume mesh ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attached to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters for each vertices of the meshes) therefore teaching determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values that correspond to internal vertices of the primitive volumetric cells, based upon the viscoelasticity at 3D locations within the 3D structure and determining deformation of the volume mesh in response to the simulated force as a function of the viscoelasticity values determined to correspond to the surface vertices and the viscoelasticity values determined to correspond to internal vertices, by accessing both surface vertices of the primitive volumetric cells within the volume mesh included in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh included in the second sub-list as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn, with determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values that correspond to internal vertices of the primitive volumetric cells, based upon the viscoelasticity at 3D locations within the 3D structure and determining deformation of the volume mesh in response to the simulated force as a function of the viscoelasticity values determined to correspond to the surface vertices and the viscoelasticity values determined to correspond to internal vertices, by accessing both surface vertices of the primitive volumetric cells within the volume mesh included in the first sub-list and internal vertices of the primitive volumetric cells within the volume mesh included in the second sub-list, since one of ordinary skill in the art would recognize that performing finite element analysis on volume mesh for determining the lung deformation during respiration with simulated application of force by the subject diaphragm and comparing the simulation with the experimental deformation from imaging was known in the art as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Porikli and Arnab teach analyzing 3D object using surface and volume meshes. The motivation would have been to provide a simulation model for the motion of tumors within a tissue knowing the tissue and tumor properties within the volume mesh, as suggested by Porikli ([0026] “the lung is modeled using a hyperelastic function based on nonlinear continuum mechanics, such that the tumor motion trajectories inside the lung are accurate”).
Arnab, Hahn and Porikli do not specifically teach producing a 3D image scan data model that includes 3D voxel grid that indicates viscoelasticity at 3D locations within the 3D structure as in claim 8.
However, Wagner teaches within the same field of endeavor of simulation of tissue (Title, abstract) that elastic modulus property can be extracted from microCT scans on the basis of Hounsfield number/density on a voxel by voxel setting or voxel grid (abstract “A theoretical derivation for determining the relationship between voxel-specific tissue density and microCT scan data and p.932 col.2 2nd ¶ “A method for deriving the true tissue density (on a voxel scale level) from microCT scan derived equivalent density is proposed followed by incorporating those results to yield a derived elastic modulus”) reading on 3D scan data model that includes 3D voxel grid that indicates viscoelasticity at 3D locations within the 3D structure as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn and Porikli, with 3D scan data model that includes 3D voxel grid that indicates viscoelasticity at 3D locations within the 3D structure, since one of ordinary skill in the art would recognize that providing as 3D model from microCT scan that include Hounsfield density as related to elastic modulus on a voxel grid was known in the art, as taught by Wagner and since the use of known viscoelastic properties of the tissue for modeling the surface and internal tissue was known also as taught by Arnab. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wagner and Arnab teach analyzing 3D object such as bone using mesh/grid for dynamic simulation/analysis. The motivation would have been to provide a more efficient representation of the 3D object, as suggested by Wagner (abstract).

Regarding the dependent claims 32-34, all the elements of these claims are instantly disclosed or fully envisioned by the combination of Arnab, Hahn, Porikli and Wagner.
Regarding claim 32 as dependent from claim 8, Arnab teaches producing a surface mesh representation of the 3D structure  wherein producing the volume mesh representation of the 3D structure includes producing the volume mesh representation of the 3D structure based upon the surface mesh representation of the 3D structure (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible”).

Regarding claims 33 as dependent from claim 8, Arnab teaches producing a surface mesh representation of the 3D structure (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible”) wherein producing the volume mesh includes producing a primitive volumetric cell that includes an internal edge that includes a surface vertex located within the surface mesh and that includes an internal vertex not located within the surface mesh (Arnab teaches Fig. 3.3 with the surface mesh generation and subsequent volume generation and Fig. 3.4 showing a model with surface mesh and volume mesh with primitive volumetric cell as tetrahedral cell wherein at the cross-section shows some internal edge of the cells including one surface vertex and one internal vertex (see annotated Fig.3.4)).

 Regarding claim 34 as dependent from claim 8, Arnab teaches producing a surface mesh representation of the 3D structure (p.66 3rd-4th ¶ “To enable volume simulation, surface data can be manipulated to produce volume data. This approach formulates the internal definition of a surface model. In the Visible Human Project (NLM2001,2003), the geometrical dataset, normally a surface dataset, was extracted by segmenting the desired object from the scanned images, such as depicted in figure 3.3. The flow illustrates the derivation of a volume mesh from a surface mesh” with p.66 2nd ¶ “Since there has been an increase in employing a surface model to emulate soft solid in real-time simulation, it is important to explore the existing techniques to manipulate the surface elements in order to achieve not only shape but also volume conservation during simulation. This supports the scope of a deformable model that is elastic, homogeneous and incompressible”) wherein producing the volume mesh includes producing a primitive volumetric cell that includes a face located within the surface mesh and that includes a face that is not located within the surface mesh (Arnab teaches Fig. 3.3 with the surface mesh generation and subsequent volume generation and Fig. 3.4 showing a model with surface mesh and volume mesh with primitive volumetric cell as tetrahedral cell wherein at the cross-section shows some cells with internal edge including one face in surface mesh and one face within the internal volume therefore not located in the surface mesh (see annotated Fig.3.4)).

Regarding claim 10 as dependent from claim 9, Arnab teaches the use of original medical scan images for deriving 3D model structure using segmentation (Fig.3.3) using CT (p.15 “for instance, 3D anatomical models are generated from scanned images such as from MRI and CT scans (NLM 2001; Al-Khalifah & Roberts 2004) which implicitly teaches the use of Hounsfield number and also producing a 3D image scan data of the 3D structure.
Arnab does not specifically teach producing a 3D image scan data model of the 3D structure that includes a voxel grid; computing Hounsfield values for voxels of the voxel grid; determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values that correspond to internal vertices of the primitive volumetric cells based upon the Hounsfield values; wherein determining deformation of the volume mesh includes determining deformation as a function of the viscoelasticity values determined to correspond to the surface vertices and to internal vertices as in claim 10.
However, Wagner teaches within the same field of endeavor of simulation of tissue (Title, abstract) that elastic modulus property can be extracted from microCT scans on the basis of Hounsfield number/density on a voxel by voxel setting or voxel grid (abstract “A theoretical derivation for determining the relationship between voxel-specific tissue density and microCT scan data and p.932 col.2 2nd ¶ “A method for deriving the true tissue density (on a voxel scale level) from microCT scan derived equivalent density is proposed followed by incorporating those results to yield a derived elastic modulus”) reading on 3D model that includes 3D voxel grid that indicates viscoelasticity at 3D locations within the 3D structure. This also reads on producing a 3D image scan data model of the 3D structure that includes a voxel grid;  computing Hounsfield values for voxels of the voxel grid determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values that correspond to internal vertices of the primitive volumetric cells based upon the Hounsfield values; additionally, Porikli teaches, as discussed above, the use of finite element analysis on the volume mesh of the lung for simulating tissue deformation during respiration ([0026]) wherein the finite element simulation is using a linear visco-elastic model for the volume mesh ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attached to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters for each vertices of the meshes) therefore teaching determining deformation of the volume mesh in response to the simulated force as a function of the viscoelasticity values determined to correspond to the surface vertices and the viscoelasticity values determined to correspond to internal vertices as claimed in claim 10.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of and Hahn, with producing a 3D image scan data model of the 3D structure that includes a voxel grid; computing Hounsfield values for voxels of the voxel grid; determining viscoelasticity values that correspond to surface vertices of the primitive volumetric cells and determining viscoelasticity values that correspond to internal vertices of the primitive volumetric cells based upon the Hounsfield values; wherein determining deformation of the volume mesh includes determining deformation as a function of the viscoelasticity values determined to correspond to the surface vertices and to internal vertices, since one of ordinary skill in the art would recognize that providing as 3D model from microCT scan that include Hounsfield density as related to elastic modulus on a voxel grid was known in the art, as taught by Wagner and since the use of known viscoelastic properties of the tissue for modeling the surface and internal tissue and performing finite element analysis on volume mesh for determining the lung deformation during respiration with simulated application of force by the subject diaphragm and comparing the simulation with the experimental deformation from imaging were known in the art as taught by Porikli. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wagner and Arnab teach analyzing 3D object such as bone using mesh/grid for dynamic simulation/analysis. The motivation would have been to provide a more efficient representation of the 3D object, as suggested by Wagner (abstract).

Regarding claim 16 as dependent from claims 15 and 11, as discussed in claim 11 and claim 15, Arnab, Hahn and Porikli  teach determining the surface viscoelasticity values and the internal viscoelasticity values from the tissue/material.
Arnab does not teach scan data viscoelasticity determination means for determining the surface viscoelasticity values and the internal viscoelasticity values based upon viscoelasticity of the anatomical tissue as in claim 16.
However, as previously discussed, Porikli teaches the use of a computer and computer memory for performing finite element analysis for simulation therefore a computer for performing assignments of values and calculations ([0056]-[0059]  with assignments of viscoelastic properties via mass-spring model to the volume mesh as attached to the tissue as in claim 15 for the application of the finite element analysis as in [0056]-[0059] and resolving the simulation with the experimental imaging CT data as in [0065]-[0067] to determine the visco-elastic parameters for each vertices of the meshes). Additionally,  Wagner teaches within the same field of endeavor of simulation of tissue (Title, abstract) that elastic modulus property can be extracted from microCT scans on the basis of Hounsfield number/density on a voxel by voxel setting or voxel grid (abstract “A theoretical derivation for determining the relationship between voxel-specific tissue density and microCT scan data and p.932 col.2 2nd ¶ “A method for deriving the true tissue density (on a voxel scale level) from microCT scan derived equivalent density is proposed followed by incorporating those results to yield a derived elastic modulus”) wherein a micrCT device is implicitly using a computer/processor for processing the imaging data to extract the viscoelastic values for the tissue as taught by Wagner reading on scan data viscoelasticity determination means for determining the surface viscoelasticity values and the internal viscoelasticity values based upon viscoelasticity of the anatomical tissue as claimed
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn and Porikli with scan data viscoelasticity determination means for determining the surface viscoelasticity values and the internal viscoelasticity values based upon viscoelasticity of the anatomical tissue, since one of ordinary skill in the art would recognize that using processor for analyzing microCT scans that include Hounsfield density as related to elastic modulus on a voxel grid to determine the viscoelastic values from the anatomical tissue was known in the art, as taught by Wagner and since the use of known viscoelastic properties of the tissue for modeling the surface and internal tissue was known also as to be assigned to the surface and internal mesh vertices as taught by Arnab. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Wagner and Arnab teach analyzing 3D object such as bone using mesh/grid for dynamic simulation/analysis. The motivation would have been to ideally provide a more efficient representation of the 3D object, as suggested by Wagner (abstract).

Claims 14, 18, 23, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Arnab (2009 PhD. Thesis Dept of Engineering University of Warwick UK 269 pages; Pub.Date 2009) in view of Hahn et al. (2013 Proc 12th ACM SIGGRAPH:ESCA 2013 165-171: Pub.Date 2013) and Porikli et al. (USPN 20140226884 A1; Pub.Date 08/14/2014; Fil.Date 02/13/2013) as applied to claims 11, 17, 19 and 26 and further in view of Cotin et al. (USPN 6714901 B1; Pat.Date 03/30/2014; Fil.Date 11/13/1998).
Arnab, Hahn and Porikli teach a system and method as set forth above.
Arnab, Hahn and Porikli do not specifically teach updating means for updating during a simulation of a deformation of the volume mesh structure, the list of 3D locations of the surface vertices of primitive volumetric cells included within the volume mesh structure and the list of 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure as claimed in claims 14, 18, 23 and 28.
However, Cotin teaches within the same field of endeavor of simulating deformation using volume mesh (Title, abstract and co..2 6th ¶) a control unit or computer (Fig.2 unit 1) for performing the simulation of deformation during cutting or tearing of a tissue with the deletion of nodes (col.3 9th and 10th ¶ “the internal forces module may be capable of simulating deformations not only of geometrical type, but also of incision and/or removal of material and/or tearing type” and “ To allow the simulation of cutting (or incision) and/or of tearing (or fracture), the internal forces module is able, after determining the estimated displacements of the nodes, to delete at least one link between neighboring nodes” and col. 4 3rd ¶ “Likewise, to allow the simulation of the removal of material, the internal forces module is able, after determining the estimated displacements of the nodes, to delete a node in the event of detecting the deletion of all the links which join the said node to the neighboring nodes or as a function of the first criterion”) therefore teaching the processor performing the update of the lists for the vertices of the volume mesh during simulation and teaching updating means for updating during a simulation of a deformation of the volume mesh structure, the list of 3D locations of the surface vertices of primitive volumetric cells included within the volume mesh structure and the list of 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure as claimed.
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filling date of the invention to have adapted the method of Arnab as modified in view of Hahn and Porikli, with updating means for updating during a simulation of a deformation of the volume mesh structure, the list of 3D locations of the surface vertices of primitive volumetric cells included within the volume mesh structure and the list of 3D locations of internal vertices of primitive volumetric cells included within the volume mesh structure, since one of ordinary skill in the art would recognize that simulating cutting and tearing tissue under deformation using volume mesh was known in the art, as taught by Cotin. One of ordinary skill in the art would have expected that this modification could have been made with predictable results since both Cotin and Arnab teach analyzing 3D object using volume meshes. The motivation would have been to provide methods for adjusting the simulation of tissue behavior during tearing tissue under high deformation or incision, as suggested by Cotin (col.3 9th and 10th ¶ and col. 4 3rd ¶).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793

/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793